El Juez Asociado Señob Tesidoe,
emitió la opinión del tribunal.
Andrea Plaza, mujer de más de cincuenta años, costurera, en la noche de & de junio de 1926, montó en San-Juan en una guagua propiedad de la demandada The White Star Line Incorporated y servida por un chauffeur y un conductor emplea-dos de la misma demandada, y la que iba para Santurce. Al llegar la guagua a la parada 44, se detuvo, y bajaron varios pasajeros. Andrea Plaza fue la última en bajar; y cuando ella iba a poner un pie en tierra, teniendo el otro en un escalón de la guagua, el chauffeur de ésta, con notoria negligencia y *201desprecio de la vida y seguridad ajenas, dió marcha al ve-hículo, hacia adelante, y Andrea Plaza cayó al suelo, produ-ciéndose varias contusiones en el muslo izquierdo, y en el omoplato y la cadera del mismo lado. Como consecuencia de estos golpes, Andrea Plaza se encontró impedida de trabajar por algún tiempo, y gastó unos treinta dollars en atenciones de su curación, quedándole cuando se oyó el caso en la corte una molestia en el muslo izquierdo, y una úlcera que le ocasio-naba dificultad. Andrea Plaza ganaba de cinco a seis dollars semanales.
Éstos son los hechos del caso: y los fundamentales de la demanda y la sentencia de que aquí se ha apelado.
En el juicio la prueba fue contradictoria; pero la corte, pesando prudentemente el testimonio, y usando de sana y sen-sata discreción, declaró lo que sigue:
“Parece que hay un conflicto entre la prueba de la demandante y la prueba de la demandada. Pero este conflicto, la Corte necesa-riamente tiene que resolverlo, apreciando la forma y manera en que los testigos de la demandante declararon, en las circunstancias de este caso, y al crédito que su testimonio les merezca. Realmente es difícil poder concretar con palabras el concepto que de toda la prueba, apreciada en conjunto, puede formarse la Corte. Como se ve del examen de la prueba que antes se hace, la demandada quiso probar la negligencia por parte de la demandante, pero siendo ésta materia de defensa, la prueba no sostiene su alegación.”
Y diotó sentencia condenando a la demandada a pagar a la demandante trescientos cincuenta dollars, y las costas y honorarios de abogado.
En su apelación, la demandada somete a nuestra conside-ración dos señalamientos de error. Son:
“1. La Corte de Distrito cometió error manifiesto al declarar que hubo un conflicto entre la prueba de la demandante y la prueba de la demandada y al resolver dicho conflicto en contra de la demandada.
“2. La Corte de Distrito cometió error manifiesto al dictar una sentencia en contra de la demandada con vista de la prueba presen-tada por la demandante para sostener las alegaciones de su demanda. ’ ’
*202liemos examinado la prueba en el caso. No podemos con-venir en que la corte cometiera error en perjuicio de la de-mandada al declarar que hubo conflicto en la prueba, ya que en. realidad, y aunque no en grado fuerte o importante, lo habría,, aunque la preponderancia de tal prueba era en favor de la de-mandante ; y al resolver tal conflicto, estimamos que la corte-procedió con todo acierto.
La apelante examina en su alegato la prueba en el caso, e intenta quitar fuerza a la que ofreció y practicó la deman-dante. Pero es para nosotros indudable la preponderancia de la evidencia de la aquí apelada.
Uno de los testimonios examinados por la apelante con. mayor minuciosidad es el del niño de 12 años Carlos López,, que es quizá el más fuerte amparo de las contenciones de la' demandante. Le hemos leído; y encontramos en él todos los-elementos de convicción necesarios para justificar el fallo de la corte.
La prueba presentada es suficiente para sostener la de-cisión. Quizá un solo testigo hubiera bastado para tal fin; y son varios los testimonios que imponen una declaración de-hecho tal como la presentada por la corte.
Hemos declarado con insistencia que en los casos en que-hay conflicto en la prueba, la resolución que al mismo dé la corte sentenciadora no ha de ser revocada por ésta de apela-ción a menos que aparezca el evidente y craso error de la misma, o la influencia de prejuicio, pasión o parcialidad-Nada de esto ocurre en el presente caso.

Debe confirmarse la sentencia apelada.